Citation Nr: 1606685	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  14-14 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.

2. Entitlement to an initial disability rating in excess of 30 percent, and a disability rating in excess of 50 percent from August 18, 2014, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to April 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2012 and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In March 2014, the RO issued two statements of the case, one regarding the claim of entitlement to service connection for ischemic heart disease, and one regarding the claim for an increased initial disability rating for posttraumatic stress disorder (PTSD).  In his April 2014 substantive appeal, although the Veteran's written comments pertained only to his claim of service connection for ischemic heart disease, the Veteran selected the option, "I want to appeal all of the issues listed on the statement of the case and any supplemental statements of the case that my local VA office sent to me."  See also June 2014 VA Form 21-4142 (Veteran stated he had a claim pending for an "upgrade" of PTSD).  Accordingly, the Board finds the Veteran also timely perfected an appeal for an increased initial disability rating for PTSD, and therefore both issues are currently before the Board.

In an April 2015 rating decision, the RO granted an evaluation of 50 percent for the Veteran's service-connected PTSD, effective August 14, 2014.  As the Veteran has not been granted the maximum benefit allowed for the entire appeal period, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a November 2015 rating decision, the RO denied entitlement to service connection for peripheral vascular disease of the right lower extremity.  In January 2016, VA received the Veteran's notice of disagreement with that denial.  To date, a statement of the case has not been issued.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, the Board's review of the evidentiary record reveals the Agency of Original Jurisdiction (AOJ) is still taking action on that appellate issue, and as such, the Board will not accept jurisdiction at this time.

Documents contained on the Virtual VA paperless claims processing system (Virtual VA) include VA treatment records from the Upstate New York VA Healthcare System dated August 1999 to November 2015, and a March 2015 VA PTSD examination report.  The Veterans Benefits Management System (VBMS) contains records from the Social Security Administration, an April 2014 University of Rochester Medical Center treatment record, an April 2015 rating decision, a July 2015 statement from the Veteran with accompanying documentation, and a December 2015 appellate brief.  Other documents on Virtual VA and VBMS are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Ischemic Heart Disease

The evidence of record indicates that in Mary 2011, the Veteran was admitted to a private hospital for ventricular fibrillation (VF) arrest, and that electrocardiograms evolved anteroseptal myocardial infarction (ASMI).  An urgent cardiac catheterization with coronary/left ventricle angiogram revealed a left ventricular ejection fraction of 30 percent, but no coronary artery disease.  At that time, the Veteran tested positive for cocaine, and the event was presumed to be cocaine-induced.  See, e.g., March 2014 VA cardiology outpatient note.

The Veteran contends he currently suffers from ischemic heart disease (IHD) due to exposure to herbicide agents during his active duty service.  In support of his claim, the Veteran submitted a March 2014 IHD Disability Benefits Questionnaire (DBQ) completed by a VA cardiologist, Dr. T.A.R., who indicated the Veteran has a current diagnosis of IHD.  However, Dr. T.A.R. referenced a March 2014 VA treatment record, in which he noted the Veteran's May 2011 cardiac event was presumed cocaine-induced.  The Veteran reported no recent cardiac problems, and Dr. T.A.R.'s March 2014 assessment was the Veteran "continues to remain stable and asymptomatic from the standpoint of his cardiomyopathy, status post ASMI with VF arrest in May of 2011."  See also September 2014 VA cardiology outpatient note (noting the Veteran remains stable and asymptomatic "from the standpoint of his nonischemic cardiomyopathy").

Upon an April 2014 VA Agent Orange Registry Examination, the examiner stated the Veteran's past medical history includes ischemic heart disease, but also noted the Veteran "has a history of myocardial infarction thought to be possibly cocaine related."

Upon VA examination in October 2011, the VA examiner found the Veteran does not have a current diagnosis of IHD, noting cocaine was presumed to be the cause of the Veteran's VF arrest in May 2011, and that a recent catheterization/angiogram showed no blockage or signs of IHD.

Because the March 2014 IHD DBQ and VA cardiology outpatient note do not provide the reasoning behind Dr. T.A.R.'s diagnosis of IHD, which was apparently based upon the Veteran's May 2011 cardiac event which the October 2011 VA examiner found to be cocaine-induced and not due to IHD, the Board finds a new VA examination is necessary to clarify whether the Veteran has a current diagnosis of IHD.

Further, although treatment records from the VA Upstate New York Healthcare System dated August 1999 to November 2015 are associated with Virtual VA, it is unclear if these treatment records are complete.  On remand, the AOJ should obtain any outstanding VA treatment records.

PTSD

The evidence of record indicates there are outstanding treatment records regarding the Veteran's service-connected PTSD.  Upon VA examination in March 2014 and March 2015, the Veteran reported attending individual and group therapy sessions at the Vet Center.  In June 2014, the Veteran submitted a copy of a treatment record from the Rochester Vet Center dated in 2005, and attached business cards indicating Vet Center appointments between March and May 2014.  On remand, the AOJ should undertake appropriate development to obtain all outstanding Vet Center treatment records.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify all Vet Centers at which he has sought treatment and/or counseling for his PTSD.  The AOJ should undertake appropriate development to obtain all outstanding Vet Center records, to include from the Rochester Vet Center.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should obtain all outstanding VA treatment records, and ensure the VA treatment records associated with Virtual VA are complete.  All obtained records should be associated with the evidentiary record.

3. After #2 has been completed, and after any records obtained have been associated with the evidentiary record, afford the Veteran a VA examination with an appropriate examiner to determine whether the Veteran has a current diagnosis of ischemic heart disease.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiry:

Does the Veteran have a current diagnosis of ischemic heart disease, or at any time since August 2011?

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

To the extent possible, the VA examiner should reconcile his/her opinion with those of the October 2011 VA examiner, Dr. T.A.R. in the March 2014 IHD DBQ, and the April 2014 Agent Orange Registry examination.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

4. The AOJ should undertake any other development it determines is warranted.

5. After the above development has been completed, adjudicate the claims.  If either benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

